Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Allowance 
Claims 28-36 are allowed.  All rejections are withdrawn.   
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claim 1.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  robot system, comprising:
a robot that includes 
a robot camera, 
a robot monitor, 
a robot microphone, and 
a robot speaker;
a cellular phone in communication with said robot, 
said cellular phone includes 
an accelerometer that senses movement of said cellular phone, 
said cellular phone transmits movement commands to said robot that are 
a function of said movement sensed by said accelerometer, 
wherein the robot monitor 
moves in response to the movement commands”.

	Hoffman discloses a robot and a robot microphone and a robot speaker.

	Hoffman is silent as to “[a]  robot system, comprising:
a robot that includes 
a robot camera, 
a robot monitor, 
a robot microphone, and 
a robot speaker;
a cellular phone in communication with said robot, 
said cellular phone includes 
an accelerometer that senses movement of said cellular phone, 
said cellular phone transmits movement commands to said robot that are 
a function of said movement sensed by said accelerometer, 
wherein the robot monitor 
moves in response to the movement commands”.

	Wehrenberg teaches where a tablet can be provided with an instruction where the device can move the monitor. 
	Wehrenberg is silent as to “[a]  robot system, comprising:
a robot that includes 
a robot camera, 
a robot monitor, 
a robot microphone, and 
a robot speaker;
a cellular phone in communication with said robot, 
said cellular phone includes 
an accelerometer that senses movement of said cellular phone, 
said cellular phone transmits movement commands to said robot that are 
a function of said movement sensed by said accelerometer, 
wherein the robot monitor 
moves in response to the movement commands”.
Vu teaches moving a robot monitor in a direction of the commands.
Vu is silent as to “[a]  robot system, comprising:
a robot that includes 
a robot camera, 
a robot monitor, 
a robot microphone, and 
a robot speaker;
a cellular phone in communication with said robot, 
said cellular phone includes 
an accelerometer that senses movement of said cellular phone, 
said cellular phone transmits movement commands to said robot that are 
a function of said movement sensed by said accelerometer, 
wherein the robot monitor 
moves in response to the movement commands”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668